Citation Nr: 0017784	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, August 1949 to December 1952, and May 1954 to August 
1966.  He died on December [redacted], 1996.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, CA (RO).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996, at age 70, 
as a result of a brain tumor; hypertension was listed as a 
significant condition contributing to death but not related 
to the brain tumor.

2.  At the time of his death, the veteran was service-
connected for: dermatophytosis, evaluated as 10 percent 
disabling; duodenal ulcer, evaluated as 10 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; 
discogenic disease of the cervical spine, evaluated as 20 
percent disabling; discogenic disease of the lumbar spine, 
evaluated as 20 percent disabling; hypertension, evaluated as 
20 percent disabling; and ureteral calculus, hemorrhoids, 
hearing loss, lipomas, and injuries of left ring finger and 
right index finger, all evaluated as noncompensably 
disabling, with a combined schedular evaluation of 70 
percent.

3.  The veteran was awarded a total disability evaluation 
based on individual unemployability, effective from April 
1992.

4.  The preponderance of the evidence establishes that a 
disability related to active service did not cause, hasten, 
or substantially and materially contribute to the veteran's 
death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  A service-connected or compensable disability did not 
cause or substantially and materially contribute to the 
veteran's death.  38 U.S.C.A. § 1310(b) (West 1991); 38 
C.F.R. § 3.312 (1999).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the veteran's service-connected 
hypertension contributed to his death.  She also believes 
that a tumor removed during the veteran's period of active 
duty may be related to the tumor that caused his death.  As a 
preliminary matter, the Board finds that the appellant's 
claim is well grounded, in that she has presented a claim 
that is plausible, capable of substantiation, or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.

The veteran died on December [redacted], 1996.  The Certificate 
of Death lists the cause of death as brain tumor and identifies 
hypertension as a significant condition.  The veteran's 
service medical records do not contain any findings or 
diagnoses related to a brain tumor.  VA medical records show 
that the veteran underwent an excision of melanoma of the 
occipital scalp in March 1976 and a subsequent neck 
dissection.  VA medical records reflect diagnosis and 
treatment of hypertension since approximately 1975.

Treatment records of Z.E., M.D, show that the veteran 
presented in August 1996 with elevated blood pressure and 
disorientation.  He was assessed as status post 
cerebrovascular accident.  In September 1996, his 
hypertension was observed to be better controlled and less 
symptomatic.  The following month, it was noted that the 
veteran had a history of metastatic melanoma of the brain and 
was status post surgical removal.  The veteran's prognosis 
was poor.

A January 1999 letter from Dr. Z.E. wrote that the veteran 
was under his care from May 1995 until December 1996 for 
uncontrolled hypertension.  An April 1999 letter from Dr. 
Z.E. wrote that the veteran had inoperable metastatic 
melanoma of the brain and that his hypertension could have 
possibly contributed to his death from the melanoma; the 
veteran's blood pressure was severely and continuously high 
and could not be controlled with powerful medications; it was 
possible that bleeding in the brain could have occurred 
before death; and hypertension was a significant condition, 
which contributed to the death, but was not related to the 
immediate cause of death.

A May 1999 letter of H.S., M.D., stated that, after review of 
extensive medical records, he found no relation between 
hypertension and the death of the veteran from metastatic 
melanoma to the brain.  He opined that hypertension caused 
and contributed to neurological impairments, including 
transient ischemic attacks, but did not contribute to the 
death of the veteran, but the death arose primarily from 
metastatic melanoma of the brain.

After a careful and thorough review of the record, the Board 
must find that the preponderance of the evidence is against a 
grant of service connection for the cause of the veteran's 
death.  In making such a determination, the Board accords 
more weight to the opinion of Dr. H.S. and the supporting 
medical evidence than to the opinion of Dr. Z.E.  The 
appellant has claimed that the veteran's fatal brain tumor 
was related to a tumor during active service.  However, the 
first instance of melanoma occurred in 1976, many years after 
the veteran's discharge from active duty.  Moreover, no 
medical professional has related the veteran's brain cancer 
to his period of active service.

The appellant also believes that the veteran's hypertension 
contributed to his death.  The Board observes that the 
veteran was followed for hypertension for many years and that 
no available treatment records reflect that the hypertension 
contributed to or aggravated the melanoma.  With regard to 
Dr. Z.E.'s opinion that the veteran's hypertension "could 
have possibly contributed" to his death from the melanoma, 
considered in its context, this statement does not constitute 
a medical nexus opinion.  The opinion was supported by 
further speculation that it was "possible bleeding in the 
brain could have occurred before his death," but was not 
supported by any clinical findings.  On the December 1996 
Certificate of Death, Dr. Z.E. had listed hypertension as 
another significant condition contributing to death but not 
related to the cause of death by brain tumor.  The 
Certificate of Death specifically did not list any condition 
which was causally related to brain tumor. 

With regard to such statements of possibility by a medical 
professional, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (1999).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Court held that a service connection claim is not 
well grounded where the only evidence supporting the claim 
was a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
was held to be speculative.  While the Court distinguishes 
"could" and "may" medical, etiological opinions, the Court 
has held that such medical, etiological opinions employing 
the word "could" should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336 (1997).  In 
Molloy v. Brown, 9 Vet. App. 513 (1996), a new and material 
case, the Court, citing Lathan v. Brown, 7 Vet. App. 359, 366 
(1995) and Tirpak, in the context of the word "could" in an 
etiological opinion, stated that Tirpak did not stand for the 
proposition that a medical opinion must be expressed in terms 
of certainty in order to serve as the basis for a well-
grounded claim.  

In consideration of the context of the words used in the 
medical etiological opinion, the Board notes that the Court 
has in other context found the medical opinion speculative or 
of no probative value.  In Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992), the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection; in Obert v. Brown, 5 Vet. App. 30, 33 
(1993), a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis was deemed speculative; 
in Perman v. Brown, 5 Vet. App. 237, 241 (1993), an examining 
physician's opinion to the effect that he could not give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence"; in 
Bloom v. West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"; and in Bostain v. West, 11 Vet. App. 
124, 128 (1998), the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence.  

With regard to Dr. Z.E.'s statement that hypertension 
contributed to the veteran's death, but was not related to 
the immediate cause of death, for a grant of service 
connection, the service-connected disability must have 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c).  The 
Certificate of Death reflects the opinion that hypertension 
contributed to death but was not related to a brain tumor. 
The Board finds that the evidence of record, including Dr. 
Z.E.'s statement that hypertension contributed to death, does 
not demonstrate that the contribution was substantial or 
material, combined with the brain tumor to cause death, or 
aided or lent assistance to the production of death.  The 
Board finds that the veteran's hypertension has not been 
demonstrated by the medical evidence to have met this level 
of causation.  As suggested by Dr. H.S., the veteran's brain 
cancer was so overwhelming that eventual death could be 
anticipated irrespective of coexisting conditions and the 
hypertension did not have a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(4).  
Accordingly, the Board concludes that a disability of service 
origin did not materially or substantially contribute to the 
veteran's death, and that the benefit sought on appeal must 
be denied.

II.  DIC Benefits Pursuant to § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  VA shall pay DIC 
benefits to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death, or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (1999).

In Wingo v. West, 11 Vet. App. 307 (1998) the Court of 
Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that 38 C.F.R. § 20.1106 precluded an "entitled to receive" 
claim under 38 U.S.C.A. § 1318(b) where VA or the Board had 
previously denied the veteran's claim for a 100 percent 
disability rating within 10 years prior to the veteran's 
death.  The Court did not reach the question of whether 
38 C.F.R. § 20.1106 affected a "hypothetical entitlement" 
claim under 38 C.F.R. § 1318(b), because the appellant in 
Carpenter had filed her claim in September 1991, and 
38 C.F.R. § 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court decided that a survivor 
of a deceased veteran is eligible for DIC benefits under 
§ 1318 if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

In the present case, the veteran was discharged from service 
in August 1966.  In April 1996, the RO granted a total 
disability evaluation based on individual unemployability 
effective from April 1992.  The veteran died in December 
1996.  Therefore, the veteran was not evaluated as totally 
disabled for a period of ten years immediately preceding 
death nor was he totally disabled for five years from the 
date of his discharge from military service.  Accordingly, 
§ 1318 benefits cannot be granted under the statutorily 
required time periods.

In addition, the appellant filed her claim in April 1998, 
therefore the exceptions of Wingo and Carpenter cannot apply.  
Finally, in this case, there was a decision during the 
veteran's lifetime that he was entitled to a total disability 
evaluation effective April 1992 and the appellant has not 
specifically alleged clear and unmistakable error of a prior 
RO or Board decision.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, the Board can find no basis under which to grant 
the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 and the appeal must be denied.

In closing, the Board notes that in response to Wingo, 38 
C.F.R. § 3.22 was recently revised and VA has established an 
interpretative rule reflecting its conclusion that § 1318 
authorizes payment of DIC only in cases were the veteran had, 
during his lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
These changes are set forth in 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).

The revised regulation clearly sets forth that the term 
"entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for one of 
several specified reasons listed in 38 C.F.R. § 3.22(b), none 
of which are applicable here.  The Board, in this decision, 
does not address the question of whether this action renders 
the claim for DIC under 38 U.S.C.A. § 1318 in this case moot 
because, as set forth above, under the hypothetical 
entitlement theory analysis, the appellant is still not 
entitled to the benefit sought on appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

